UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

NORTHERN DIVISION
SOLOMON SEALS, )
Plaintiff, 5
v. 5 No. 2:20-CV-5 JAR
NORTHEAST CORRECTIONAL CENTER, 5
Defendant.

MEMORANDUM AND ORDER
This matter comes before the Court on the motion of plaintiff Solomon Seals (prison
registration number 22387) for leave to commence this civil action without prepayment of the
filing fee. ECF No. 2. While incarcerated, plaintiff has brought more than three civil actions in
federal court that have been dismissed as frivolous, malicious, or for failure to state a claim.
Accordingly, for the reasons discussed below, the Court will deny plaintiff's motion for leave to
proceed in forma pauperis and dismiss plaintiff's complaint without prejudice, subject to the filing
of a fully-paid complaint.
The Complaint
Plaintiff Solomon Seals, or “King Solomon, Prophet Noble Drew Ali Seals-Supalus by
Professor Drew, the Egyptian Adept, the Adept Chamber of the M.S.J. of a 3rd Heaven,” is a pro
se litigant currently incarcerated at the Northeast Correctional Center ““NECC”) in Bowling
Green, Missouri. ECF No. 1 at 1. He brings this action pursuant to 42 U.S.C. § 1983, naming
“every member of the so-called” NECC as the defendant.
It is difficult to discern plaintiff's ultimate claim, as his complaint consists mainly of

declarative statements in which plaintiff assumes various titles and mantles of authority. For

 
instance, plaintiff begins the statement of his claim by stating that he “would like to proclaim [his]
Nationality and Divine Creed.” ECF No. 1 at 5. He asserts that he is “Prophet Noble Drew Ali,
& the Sultan Abdul Aziz ... Sand.” He further claims he is “the only ... moorish-American asiatic-
moslem in the world,” but also the “only business manager,” “only ‘barber’,” “only ‘doctor’,” and
only “nurse” in the whole world. id. According to plaintiff, defendant NECC is falsely
impersonating him, as he is the “original membership.” Id.

For relief, plaintiff requests that the Court enforce “all of [his] laws” and “give” the
defendants 2,000 years’ punishment. Jd at 6. He further seeks damages in the amount of
“$700,707,700 zillion dollars; and ‘all’ wealth, gold, silver & commerce; because [he is] the ‘real’
King & Queen in the whole world and is entitled to such af{n] amount of wealth.” Jd.

Discussion

Plaintiff seeks leave to commence this § 1983 action without prepayment of the required
filing fee. He is a frequent filer who has had more than three previous cases dismissed on the basis
of frivolity, maliciousness, or for failure to state a claim. As such, his motion to proceed in forma
pauperis will be denied and his case will be dismissed without prejudice.

A. Three Strikes Rule: 28 U.S.C. § 1915(g)

The Prison Litigation Reform Act of 1996 enacted what is commonly known as the “three
strikes” provision of 28 U.S.C. § 1915(g). Orr v. Clements, 688 F.3d 463, 464 (8th Cir. 2012).
Under 28 U.S.C. § 1915(g), a prisoner’s ability to obtain in forma pauperis status is limited if he
has filed at least three actions that have been dismissed as frivolous, malicious, or for failure to
state a claim. Section 1915(g) provides in relevant part:

In no event shall a prisoner bring a civil action ... under this section
if the prisoner has, on three or more prior occasions, while

incarcerated or detained in any facility, brought an action ... in a
court of the United States that was dismissed on the grounds that it

 
is frivolous, malicious, or fails to state a claim upon which relief
may be granted, unless the prisoner is under imminent danger of
serious physical injury.
28 U.S.C. § 1915(g). This section does not apply unless the inmate litigant has three strikes at the
time he files his lawsuit or appeal. Campbell v. Davenport Police Dep't, 471 F 3d 952, 952 (8th
Cir. 2006). Prisoners who have had three previous civil lawsuits or appeals dismissed as frivolous,
malicious, or for failure to state a claim must prepay the entire filing fee, Lyon v. Krol, 127 F.3d
763, 764 (8th Cir. 1997).
B. Plaintiff's Previous “Strikes”
Based on a review of cases filed in the United States District Court for the Western District
of Missouri, plaintiff’ has accumulated more than three strikes.? Based on these cases, the Western

District has determined that, pursuant to 28 U.S.C. § 1915(g), plaintiff is not allowed to proceed

in forma pauperis.’ Plaintiff has filed over twenty separate cases in the United States District

 

1 Based on a search of court records using plaintiff’s prison registration number (223 87), it is clear that he has used
many different names to file cases. In cases before the Western District, plaintiff identified himself as “Solomon
Seales” and “Soloman Seals.” In later cases filed before this Court, plaintiffhas identified himself as “Soloman Seales,
Ir.” “Solomon Seals;” and “King Solomon Seals.” In the instant case, plaintiff refers to himself as “King Solomon”
in the case caption, ECF No. 1 at 1. However, based ona search of the Missouri Department of Corrections Offender
database using plaintiff's prison registration number, his name is “Solomon Seals.” The docket sheet in this matter
reflects this name for plaintiff.

2 See Seales vy, Groose, No. 2:95-CV-4187-SOW (W.D. Mo. May 18, 1995) (dismissed July 17, 1995); Seales v.
Moorish Science Temple, No. 2:95-CV-4246-SOW (W.D. Mo. July 3, 1995) (dismissed Sept. 14, 1995); Seales v.
Groose, No. 2:96-CV-4053-FJG (W.D. Mo. Feb, 20, 2996) (dismissed Apr. 22, 1996); Seales v. Groose, No. 2:96-
CV-4232-NKL (W.D. Mo. June 21, 1996) (dismissed Sept. 4, 1996); and Seals v. Kemna; No. 5:98-CV-6153-HFS
(W.D. Mo. Oct. 16, 1998) (dismissed Nov. 39, 1998).

3 See Seales v. Groose, No. 2:97-CV-4011-NKL (W.D, Mo. Jan. 16, 1997) (dismissed Mar. 17, 1997); Seales v.
Groose, No. 2:97-CV-4126-SOW (W.D. Mo. May 1, 1997) (dismissed July 2, 1997); Seals v. Groase, No. 2:98-CY-
4069-SOW (W.D. Mo. Mar. 19, 1998) (dismissed May 20, 1998); Seals v. Kemna, No. 2:98-CV-4133-NKL (W.D.
Mo. May 27, 1998) (dismissed July 29, 1998); Seals v. Adept Chamber of Moorish Science, No. 2:98-CV-4162-NKL
(W.D. Mo. June 24, 1998) (dismissed Aug. 21, 1998); Seals v. Kemna, No. 2:98-CV-4208-SOW (W.D. Mo, Aug. 21,
1998) (dismissed Nov. 3, 1998); Seales v. Purkett, No. 2:99-CV-4043-NKL to No. 2:99-CV-4050-NKL (W.D. Mo.
Mar. 2, 1999) (dismissed Apr. 19, 1999); and Seales v. Jeff: City Corr. Ctr., No. 2:99-CV-4210-NKL (W.D., Mo. Aug.
18, 1999) (dismissed Oct. 29, 1999).

 
Court for the Eastern District of Missouri in which he has been denied in forma pauperis siatus on
the basis of § 1915(g).* In all of those cases, plaintiffs complaint was dismissed without prejudice.
C. Imminent Danger

Pursuant to § 1915(g), an indigent inmate who has acquired three strikes may still file a
lawsuit if he or she is under imminent danger of serious physical injury. Higgins v. Carpenter,
258 F.3d 797, 800 (8th Cir. 2001). This exception provides a “safety valve for the three strikes
rule to prevent impending harms.” Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003).
However, for this exception to apply, an otherwise ineligible prisoner must be in imminent danger
at the time of filing. Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998). Allegations of past
imminent danger are not sufficient to trigger the exception to § 1915(g). Jd.

Plaintiff has not alleged that he is in imminent danger. Indeed, he has not alleged anything

at all. As noted above, plaintiffs complaint consists of declarative statements in which he

 

4 See Seales v. Adams, No. 4:12-CV-920-AGF (E.D. Mo. May 18, 2012) (dismissed June 1, 2012); Seales v. Cir. Ct.
of St. Louis County, Mo., No. 4:12-CV-1004-NAB (E.D. Mo. June 1, 2012) (dismissed June 6, 2012); Seales v. Warden
of PCC, No. 4:12-CV-1096-NAB (E.D. Mo. June 18, 2012) (dismissed June 26, 2012); Seales v. Gravett, No. 4:12-
CV-1139-JAR (E.D. Mo. June 21, 2012) (dismissed July 2, 2012); Seales v, Gilmer, No. 4:12-CV-1149-ERW (E.D.
Mo. June 25, 2012) (dismissed July 5, 2012); Seales v. Landrum, No. 4:12-CV-1181-CAS (E.D. Mo, June 27, 2012)
(dismissed July 16, 2012); Seales v. Each Psychologist at PCC, No. 4:12-CV-1186-CDP (E.D. Mo, June 27, 2012)
(dismissed July 23, 2012); Seales vy. Mo. State Prob. and Parole, No. 4:12-CV-1781-CDP (E.D. Mo. Oct. 1, 2012)
(dismissed Oct. 17, 2012); Seales v. Nixon, No. 4:12-CV-1829-CAS (E.D. Mo. Oct. 5, 2012) (dismissed Oct. 16,
2012); Seales v. U.S. Dist. Ct, E. Dist. of Mo., No. 4:12-CV-2084-FRB (E.D. Mo. Nov. 5, 2012) (dismissed Nov. 20,
2012); Seales v. Warden of PCC, No. 4:12-CV-2237-NAB (E.D. Mo. Nov. 28, 2012) (dismissed Dec. 10, 2012);
Seales v. Scaife, No. 4:12-CV-2375-SNLJ (E.D. Mo, Dec. 21, 2012) (dismissed Jan. 3, 2013); Seales v. Hiawatha,
No. 4:13-CV-373-SPM (E.D. Mo. Feb. 27, 2013) (dismissed Mar. 6, 2013); Seales v. Reese, No. 4:13-CV-1696-RWS
(E.D. Mo. Aug. 23, 2013) (dismissed Sept. 11, 2013); Seals v. Perkins, No. 4:17-CV-2205-JCH (E.D. Mo. Aug. 3,
2017) (dismissed Aug. 7, 2017); Seals v. Griffith, No. 4:17-CV-2515-SNLJ (E.D. Mo. Oct. 2, 2017) (dismissed Oct.
5, 2017); Seals v. Muslims, No. 4:18-CV-1215-RWS (E.D. Mo. July 23, 2018) (dismissed Aug. 27, 2018); Seats v.
Christian Ministries of PCC, No. 4:18-CV-1401-HEA (E.D. Mo. Aug. 22, 2018) (dismissed Aug. 27, 2018), Seats v.
N.A.A.C.P., No. 4:19-CV-809-SNLJ (E.D. Mo. Apr. 1, 2019) (dismissed July 1, 2019); Seals v. Jones-Bey, No. 4:19-
CV-2237-JAR (E.D. Mo. July 25, 2019) (dismissed July 29, 2019); Seals v. Potosi Correctional Center et al., No.
4:19-CV-2598-SPM (E.D. Mo. Sept. 19, 2019) (dismissed Sept. 23, 2019); and Solomon y, Warden at NECC et al,
No. 2:19-CV-82-ACL (E.D. Mo. Oct, 31, 2019) (dismissed Nov. 7. 2019),

5 The Court notes that even if plaintiff was granted in forma pauperis status, his complaint would be dismissed pursuant
to 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim. Specifically, plaintiff has not alleged that defendant acted
under color of state law or violated a constitutional right. See Zutz v. Nelson, 601 F.3d 842, 848 (8th Cir. 2010)
(explaining that to state a § 1983 claira, “a plaintiff must allege sufficient facts to show (1) that the defendant(s) acted

4

 
variously pronounces his alleged leadership positions. None of his statements come close to
asserting that he is in any danger whatsoever, much less in imminent danger of serious physical
injury. He has thus failed to demonstrate that the exception to the three-strikes provision in §
1915(g) is applicable to him. Therefore, the Court will deny plaintiffs motion to proceed in forma
pauperis and will dismiss this action without prejudice to plaintiff refiling a fully-paid complaint.

Accordingly,

IT IS HEREBY ORDERED that plaintiff's motion for leave to proceed in forma
pauperis [ECF No. 2] is DENIED.

IT IS FURTHER ORDERED that this action is DISMISSED without prejudice
subject to the filing of a fully-paid complaint. See 28 U.S.C. § 1915(g). A separate order
of dismissal will be entered herewith.

Dated this ) “day of February, 2020.

allée

JOH A. ROSS
UNITED STATES DISTRICT JUDGE

 

under color of state law, and (2) that the alleged wrongful conduct deprived the plaintiff of a constitutionally protected
federal right”).

 
